Per Curiam

The swamp is to be considered as the boundary — but that this judgment may not be hurried, you may move the matter at another day. Should the opinion of the court be altered in the mean time, they *298will then set aside the nonsuit now ordered. The Plaintiff was nonsuited — anda few days afterwards it moved fyy Gen. Davie, that this nonsuit should be set aside, saying he wished the opinion of the court upon this point, because another suit was depending in court upon the same point, between Hartsfield and Fuller, which would be disposed of immediately should the court be of opinion that the swamp was to be considered as the boundary.
Per curiam — A case similar to the present was decided at Edenton last term, between Foster and Sandifer — the expression there was, “thence along the river5” here it is, “ thence down the swamp to the beginning” — they are both of the same import, and the case of Foster and Sandifer, is therefore, tit to govern the present, and accordingly the swamp in the present case, is to be considered as the boundary. — Let the nonsuit remain, and the rule to show cause why it should not be set aside, discharged.— Then Gen. Davie dismissed the other suit of Hartsfield v. Fuller.
Note. — Vide Sandifer v. Foster, ante 237.